February 17, 2010 Securities and Exchange Commission 100 F Street N.E. Washington, D.C. 20549 Re:Post-Effective Amendment No. 18 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account WRL Freedom Elite Builder (File No. 333-58322/811-4420) WRL Associate Freedom Elite Builder Filer CIK No.:0000778209 Dear Sir or Madam: On behalf of Western Reserve Life Assurance Co. of Ohio and WRL Series Life Account (the “Account”), we have enclosed for filing pursuant to (1) the Securities Act of 1933, as amended, and Rule 485(b) thereunder, and (2) the Investment Company Act of 1940, as amended, Post-Effective Amendment No. 18 (“Amendment”) to the Form N-6 Registration Statement of the WRL Freedom Elite Builder (the “Policy”) and the WRL Associate Freedom Elite Builder (the “Associate” policy) being funded through the Account.
